PD-1182-15
                            PD-1182-15                                    COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                          Transmitted 9/11/2015 8:35:16 AM
                                                                            Accepted 9/14/2015 4:02:54 PM
                                                                                            ABEL ACOSTA
                      IN THE COURT OF CRIMINAL APPEALS
                                                                                                    CLERK

                              FOR THE STATE OF TEXAS


RUBEN MIGUEL ALANIZ                       *
    Appellant                             *
                                          *
vs.                                       *        No.
                                          *        COA No. 10-14-00051-C2
THE STATE OF TEXAS,                       *
     Appellee                             *

                      MOTION FOR EXTENSION OF TIME TO
                  FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE COURT OF APPEALS:

       COMES NOW, the Appellant, by and through her undersigned Attorney of

Record, and respectfully moves the Court to extend the time for filing a petition for

discretionary review in this cause, and in support therefore would show the Court as

follows:

                                              I.

       Appellant was found guilty of the offense of Aggravated Robbery in Cause No.

2012-2237-C2 in the 54th District Court of McLennan County, Texas. Appellant

appealed his conviction to the Court of Appeals for the Tenth Judicial District. That court

affirmed the trial court decision in an opinion delivered on August 6, 2015.

                                          II.

       Appellant’s petition for discretionary review was due on September 6, 2015.




      September 14, 2015
                                             III.

       Appellant hereby requests an extension of time to file his Petition for Discretionary

Review until October 21, 2015, and as reasons therefore would show this cause as

follows:

       Appellant was represented on direct appeal by appointed counsel. Although the

decision was issued on August 6, 2015, the appointed counsel did not attempt to notify

him of the opinion until August 17, 2015, when she prepared a letter. That letter was not

received by appellant until the end of August. In the letter counsel notified appellant of

the decision, and advised him that she would not be pursuing a petition for discretionary

review. Appellant attempted to familiarize himself with the rules, but did not feel

competent to prepare the petition. His family immediately started seeking counsel to

assist, and was not able to retain the undersigned counsel until this date.

       Counsel does not have sufficient to time to properly prepare a petition for

discretionary review by the current due date, and for that reason seeks additional time to

do so. WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

honorable court to extend the time for filing Appellant's Petition for Discretionary Review

in this cause to October 21, 2015.
                                                Respectfully submitted,


                                                    /s/ Walter M. Reaves, Jr.
                                                Walter M. Reaves, Jr.
                                                100 N. 6 th Street, Suite 802
                                                Waco, Texas 76701
                                                (254) 296-0020
                                                FAX (877) 726-4411
                                                TBA#16644200
                                                walterreaves@att.net




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was delivered

to Abel Reyna, District Attorney for McLennan County, Texas, on September 11, 2015.


                                                   /s/ Walter M. Reaves, Jr.
                                                Walter M. Reaves, Jr.